Citation Nr: 0425472	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for high frequency 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The veteran testified at a May 2004 Travel Board hearing 
before the undersigned Veterans Law Judge.

The Board notes that the veteran has recently raised the 
issue of entitlement to service connection for bilateral 
tinnitus.  The issue is referred to the RO for initial 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected high 
frequency hearing loss is more severe than the current 
noncompensable rating reflects.  

During his May 2004 Travel Board hearing before the 
undersigned, the veteran contended that his hearing loss 
disability had worsened since his most recent VA compensation 
examination.  He also testified that his hearing loss 
markedly interfered with his employment and his 
representative raised the issue of whether he is entitled to 
an extraschedular rating for his hearing loss under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The record reflects 
that the veteran was afforded a VA audiological examination 
in June 2001 which did not include an opinion concerning the 
potential impact of his hearing loss on his employment.  The 
Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record 
does not contain sufficient medical evidence for VA to make a 
decision.  Thus, the veteran should be provided with another 
VA audiological examination.

Under the circumstances, the Board is of the opinion that 
further development is required prior to adjudication of the 
instant claim.  Accordingly, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran, which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and ask him to provide a 
copy of the outstanding medical records.

3.  The veteran should also be requested 
to submit evidence demonstrating the 
interference of his bilateral hearing 
loss with his employment.

4.  Thereafter, the RO should arrange for 
the veteran to undergo a VA audiological 
examination to determine the nature and 
extent of impairment from the veteran's 
bilateral high frequency hearing loss.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
provide an opinion concerning the impact 
of the veteran's service- connected 
bilateral high frequency hearing loss on 
his ability to work.  The veteran's 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review.  The examination 
report is to reflect whether such a 
review of the claims file was made.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  Then, the RO should re-
adjudicate the issue on appeal.  The RO 
should consider whether the case should 
be referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration, pursuant 
to the provisions of 38 C.F.R. 
§ 3.321(b)(1).

If the benefit sought on appeal remains denied, the RO should 
furnish the veteran and his representative a supplemental 
statement of the case, and afford then an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  The Board 
intimates no opinion as to the ultimate outcome of the 
appellant's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




